Citation Nr: 1324798	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  12-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.   


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from November 1941 to August 1942, and in the Philippine Guerilla and Combination Service from June 1945 to July 1946.  Records received from the National Personnel Records Center (NPRC) show that the Veteran was a prisoner of war from April to August 1942.  The Veteran died on July [redacted], 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  That decision denied reopening the appellant's previously denied claim for service connection for the cause of the Veteran's death because new and material evidence had not been submitted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's paper and Virtual VA electronic claims files, the Board has determined that additional development is necessary prior to the adjudication of the appellant's claim to reopen a previously denied claim of service connection for the cause of the Veteran's death.

The appellant essentially contends that the Veteran's death certificate, which shows that the cause of his death was chronic obstructive pulmonary disease, is erroneous.  Specifically, she asserts that his death certificate is merely a legal formality to report the death of a person as opposed to an actual medical determination as to an actual cause of death following an examination and/or a review of the deceased person's documented medical history.  She claims that a 2001 medical certificate from Dr. C and a July 2000 VA examination are evidence in support of her contention that the Veteran's service-connected ischemic heart disease and/or malnutrition disabilities caused or contributed to his death in July 2002.

In support of her claim, the appellant submitted an August 2000 VA notice letter showing that service connection had been granted for ischemic heart disease as a residual of beriberi rated as 60 percent disabling and malnutrition rated as 10 percent disabling, effective November 25, 1998.  It further shows that service connection was denied for dysentery, malaria, and pulmonary tuberculosis.  She also submitted a copy of a February 2003 rating decision showing that her prior July 2002 claim for DIC benefits was denied.  

A January 2011 BIRLS inquiry shows that the claims file has been rebuilt.  At that time, the claims file was located at the Records Management Center (RMC) and prior locations included "060 Kansas City."  A December 2009 transfer date was noted.

In correspondence dated in January 2011, the RO notified the appellant that the Veteran's records had been retired to "one of VA's records centers in the United States."  The letter states that such records had been requested, however, due to the potential length of time it could take to receive them, the current claim for service connection for the cause of the Veteran's death was being processed based solely on statements and evidence submitted by the appellant in connection with the current claim.  Due to the absence of the claims file, the RO erroneously stated in the January 2011 VCAA notice letter that during the Veteran's lifetime, service connection had not been established for any disability.  It also generically indicated that if the claim was denied previously, new and material evidence would need to be submitted, however, the basis of the prior denial was not indicated.  

In February 2011, the appellant submitted authorization and consent to enable VA to obtain a private treatment record from Dr. C, dated in June 2001.  The authorization also indicated that other significant medical findings in support of her claim are contained in the VA examination report conducted at the Manila VA Outpatient Clinic (OPC) and UST Hospital in June 2000 in connection with the Veteran's claim for service-connected disability benefits for POW conditions.  Although a medical certificate and an EKG report from Dr. C dated in June 2001 accompanied the authorization, there is no indication that the RO requested any associated clinical treatment records from Dr. C pertaining to the diagnoses listed in the June 2001 medical certificate, which included among others, atrial fibrillation, congestive heart failure, and pulmonary tuberculosis.  

In response to the RO's March 2011 request for information, the appellant submitted the evidence requested and she stated that it is clear that no recent medical evidence was considered by the RO in the February 2003 denial of her claim for DIC benefits.  

A May 2011 VA medical record shows that the Veteran did undergo a VA medical examination at the Manila OPC on July 3, 2000, however, a handwritten note indicates that a copy of the examination report is not or is no longer available in CAPRI.  It further stated that the claims file had been rebuilt and it does not contain a copy of the July 2000 VA examination report.  There is no indication that the RO requested any retired or archived VA examination reports and medical records pertaining to the Veteran.

Based on the foregoing, the RO denied the appellant's claim in a May 2011 rating decision.  The rating decision erroneously states that the July 2000 VA examination report was reviewed and had been considered in denying the claim.  

There is no indication in the claims file that the Veteran's retired claims file was requested from any VA storage facility in the United States as noted in the January 2011 VCAA notice letter to the appellant.  While at least some official and possibly original service department records have been associated with the claims file, there is no indication as to when such records were received by the RO or where they were received from.  The appellant has not been notified of the unavailability of the Veteran's records, records pertaining to the Veteran's claims for VA benefits filed during his lifetime, or records pertaining to the appellants prior 2002 claim for death benefits.  Moreover, the appellant has not been requested to provide any such records that she may have in her possession and the RO has not issued a formal finding of unavailability documenting efforts taken to obtain the Veteran's complete retired/archived claims file, to include any prior VA examination reports and/or treatment records.   

Based on the incompleteness of the record, to include the complete absence of any VA and private treatment records with the exception of Dr. C's June 2001 medical certificate merely showing diagnoses of heart conditions accompanied by an electrocardiographic study, and VA adjudication documents pertaining to both the Veteran's claims during his lifetime and the appellant's subsequent claims for death benefits, the Board finds that further development is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Undertake appropriate development and request from all appropriate records repositories, to include the RMC and the Kansas City RO, the Veteran's complete archived and/or retired claims file.  A copy of any request and any reply, to include any records obtained and/or a negative reply, should be included in the claims file. 

Appropriate efforts should be made to obtain the Veterans retired/archived claims file from all appropriate sources.  Attempts to retrieve the Veteran's archived/retired claims file must continue until such records are obtained, or until such time as the RO concludes that the records do not exist, or that further attempts to obtain them would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified, and provided with an opportunity to respond.

2.  The RO should furnish the appellant with notice of the Veterans Claims Assistance Act of 2000 (VCAA) as it relates to claims for service connection for the Veteran's cause of death; the content of the notice should comply with the United States Court of Appeals for Veterans Claims' holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007) [i.e., in the context of a claim for service connection for cause of death/DIC benefits, compliant statutory notice of the VCAA must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of SC advanced by the veteran's survivor).]  

The RO should also furnish the appellant with corrective VCAA notice of the bases for the prior February 2003 denial of her claim and describe what evidence is necessary to substantiate the element or elements that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

3.  The RO should provide the claimant with the opportunity to submit any additional evidence in support of her claim, to specifically include authorization necessary to enable VA to obtain the Veteran's terminal medical treatment records, if any, as noted on the Veteran's death certificate.  If, in the alternative, the claimant wants to obtain and submit these records, she may do so.  After obtaining all necessary authorizations, the RO should obtain these identified records and associate them with the claims file.

4.  Request VA treatment records and examination reports pertaining to the Veteran from the Manila VAMC and any associated OPCs dating since 1973, to specifically include a copy of VA examination reports dated on July 3, 2000, and any POW protocol examination dated since June 1990.  The records request must state that a search must be conducted of all appropriate records repositories where archived and/or retired records and examination reports may be stored.

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

5.  Then, review the claims file to make certain that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the claimant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

